Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Reasons for Allowance
Claims 1-40 are allowed.
The closest prior art is Frey et al. (US 20070173795 Al, July 26, 2007) (hereinafter “Frey”).  While Frey teaches constructing a three-dimensional spherical model of the eye based on sectional arc-wise images of the eye, as discussed in Final Rejection (9/21/2020), mathematical modeling of the shape of the eye based on measured data (e.g., [0089]), and mathematically fitting the curved shape of the eye (e.g., [0108]), Frey does not expressly teach the limitation “curve fitting of said one of said obtained multiple sectional images,” as recited in claims 1, 6, 21, and 26. 
For these reasons the claims are believed to be allowable over the art of record.

Election/Restrictions
The restriction requirement , as set forth in the Office action mailed on 06/11/2014, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Claims 6-20 (Invention II), 21-25 (Invention III), and 26-40 (Invention IV) , directed to methods of surgically repairing the eye are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT T LUAN whose telephone number is (571)270-1860.  The examiner can normally be reached on 9am-5pm, M-F (generally).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson, can be reached on 571-272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SCOTT LUAN/Primary Examiner, Art Unit 3792